DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 Response to Amendment
The Amendment filed on 3/5/2021 has been entered. Claims 1-22 remain pending in the application. Claims 15-22 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 6/24/2020.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 12/8/2020.
Applicants amendments to the claims have failed to overcome all rejections under 35 USC 112 previously set forth in the Final Office Action mailed 12/8/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 12,
Line 1-2 recites “wherein the second layer does not penetrate the skin when the microprotrusion array is in use”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Appropriate correction is required. Examiner suggests replacing “wherein the second layer does not penetrate the skin when the microprotrusion array is in use” with “wherein the second layer is configured to not penetrate the skin when the microprotrusion array is in use”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 10, and 12-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gonnelli (U.S. PG publication 20040106904).
In regard to claim 1, 

an approximately planar base (see annotated figure 4A below); and 
a plurality of microprotrusions (figure 3 and 4A, item 120 and 130: wherein microneedles 120 and microneedle plugs 130 form the microprotrusions; See figure 3 and 4A wherein several microprotrusions are shown), wherein each of the plurality of microprotrusions comprises at least:
 (a) a first layer (figure 3 and 4A, item 130) roughly parallel to a plane of the base (see annotated figure 4A below), the first layer contained in a distal end of the plurality of microprotrusions (see annotated figure 4A below wherein the distal end of the plurality of microprotrusions is shown which contains the first layer) and comprising a first polymer that is biodegradable (paragraph [0031] and [0032]: wherein the plug 130 is made of a biologically erodible material) and an active ingredient (medicant that provides a time release dose; paragraph [0031]: wherein the plug 130 comprises a therapeutic material that carries a medicant into the patient’s tissue to provide a time release dose that may work in cooperation with the fluidic medicant delivered through the microneedles); and 
(b) a second layer (see annotated figure 4A below) positioned at a proximal end of the plurality of microprotrusions (see annotated figure 4A below), the second layer comprising a second polymer that is non-biodegradable (paragraph [0054]: wherein the microneedles 120 are formed of polycarbonate), where the second layer does not comprise the active ingredient (see figure 4B and paragraph [0031] and [0054]; Examiner notes the active ingredient in plug 130 provides a time release dose and the second layer identified below does not comprise the non-liquid active ingredient within plug 130 that provides the time release dose; Examiner further notes a liquid, which is different from the medicant in plug 130, may or may not be in reservoir 170 if the device is used to remove material as supported in paragraph [0091] and [0093] and furthermore if a liquid was present it would no longer be present in the second layer post-delivery).
[AltContent: textbox (Proximal end of the microprotrusion)][AltContent: textbox (Distal end of the microprotrusion)][AltContent: ][AltContent: ][AltContent: textbox (Reference line to indicate that the first layer 130 is roughly parallel to the plane of the base)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (Approximately planar base)][AltContent: textbox (Annotated Figure 4A)][AltContent: connector][AltContent: textbox (Plane of the base)]
    PNG
    media_image1.png
    185
    579
    media_image1.png
    Greyscale



[AltContent: ][AltContent: textbox (Second layer)][AltContent: textbox (Annotated Figure 4A)]
    PNG
    media_image2.png
    162
    615
    media_image2.png
    Greyscale

In regard to claim 4,
Gonnelli discloses the array of claim 1, wherein the non-biodegradable polymer is selected from poly(lactic acid-co-glycolic acid), polyesteramides, polycarbonates, polyacrylates and polymethacrylates (paragraph [0054]: wherein the microneedles 120 are formed of polycarbonate).
In regard to claim 10, 
Gonnelli discloses the array of claim 1, wherein at least some microprotrusions of the plurality of microprotrusions are configured to detach from the base following insertion into skin (paragraph [0029] and [0032]; Examiner notes part of at least some of the microprotrusions are configured to detach from the base following insertion into skin as shown in figure 4C).
In regard to claim 12,

In regard to claim 13,
Gonnelli discloses the array of claim 1, wherein the second layer contains the base entirely and a portion of the plurality of microprotrusions (see annotated figure 4A below). 
[AltContent: ][AltContent: textbox (Second layer)][AltContent: textbox (Annotated Figure 4A)]
    PNG
    media_image2.png
    162
    615
    media_image2.png
    Greyscale


In regard to claim 14,
Gonnelli discloses the array of claim 1, wherein the plurality of microprotrusions comprise at least about 100 microprotrusions or at least about 50 microprotrusions per cm2 of base area (see figure 3: wherein 120 microprotrusions are shown which satisfies the limitation at least about 100 microprotrusions).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gonnelli (U.S. PG publication 20040106904) further in view of Kwon (U.S. Patent no 6945952).
In regard to claim 2,
Gonnelli discloses the array of claim 1.
Gonnelli fails to disclose wherein the biodegradable polymer is selected from the group consisting of poly(lactic acid), poly(glycolic acid), poly(caprolactone), polyanhydrides, polyamines, polyorthoesters, polydioxanones, polyacetals, polyketals, polyphosphoesters, polyorthocarbonates, polyphosphazenes, polyvinyl alcohols, poly(malic acid), poly(amino acids), hydroxycellulose, polyphosphoesters, polysaccharides, hyaluronidase, and chitin.
Kwon teaches a plurality of microprotrusion (figure 9, item 91: wherein the ssp perforators 91 are construed as a plurality of microprotrusions) formed of a biodegradable polymer (column 5, line 1-13: wherein the ssp perforators is made of dextran which is a polysaccharide), wherein the the biodegradable polymer is selected from the group consisting of poly(lactic acid), poly(glycolic acid), poly(caprolactone), polyanhydrides, polyamines, polyorthoesters, polydioxanones, polyacetals, polyketals, polyphosphoesters, polyorthocarbonates, polyphosphazenes, polyvinyl alcohols, poly(malic 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gonnelli to substitute the material of the biodegradable polymer of Gonnelli with a polysaccharide, as taught by Kwon, because the substitution is a simple substitution that would yield the same predictable result of enabling delivery of an active ingredient (column 4, line 31-37 of Kwon which states any biocompatible material can serve as an SSP perforator that dissolves reasonably quickly to deliver the drug and is strong enough to pierce the skin).
In regard to claim 3,
Gonnelli in view of Kwon teaches the array of claim 2. Gonnelli as modified by Kwon teaches wherein the polysaccharide is selected from dextran and tetrastarch (column 5, line 1-13 of Kwon: wherein the ssp perforators is made of dextran which is a polysaccharide).
In regard to claim 5,
Gonnelli discloses the array of claim 1.
Gonnelli fails to disclose wherein the first layer further comprises a component to facilitate degradation.
Kwon teaches a plurality of microprotrusion (figure 9, item 91: wherein the ssp perforators 91 are construed as a plurality of microprotrusions) comprising a first polymer that is biodegradable (column 5, line 1-8: wherein the matrix material can include polymers) and further comprises a component to facilitate degradation (column 5, line 9-17 and column 4, line 31-37: wherein a sugar like lactose or a sugar alcohol like sorbitol can be included with the matrix to provide prompt delivery).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first layer of Gonnelli to include a component to facilitate 
In regard to claim 6,
Gonnelli in view of Kwon teaches the array of claim 5. Gonnelli as modified by Kwon teaches wherein the component to facilitate degradation is selected from sugars, sugar alcohols, cyclodextrins, and water-swellable polymers (column 5, line 9-17 of Kwon and column 4, line 31-37 of Kwon: wherein a sugar like lactose or a sugar alcohol like sorbitol can be included with the matrix to provide prompt delivery).
In regard to claim 7,
Gonnelli in view of Kwon teaches the array of claim 6. Gonnelli as modified by Kwon teaches wherein the sugar is selected from dextrose, fructose, galactose, maltose, maltulose, iso-maltulose, mannose, lactose, lactulose, sucrose, and trehalose (column 5, line 9-17 of Kwon: wherein the sugar is lactose).
In regard to claim 8,
Gonnelli in view of Kwon teaches the array of claim 6. Gonnelli as modified by Kwon teaches wherein the sugar alcohol is selected from sorbitol, lactitol, malitol or mannitol (column 5, line 9-17 of Kwon: wherein the sugar alcohol is sorbitol).
In regard to claim 9,
Gonnelli in view of Kwon teaches the array of claim 5.
Gonnelli as modified by Kwon teaches wherein the component to facilitate biodegradation is sorbitol (column 5, line 9-17 of Kwon: wherein the sugar alcohol is sorbitol).
Gonnelli fails to disclose wherein the biodegradable polymer is dextran, and the active ingredient is parathyroid hormone.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gonnelli as modified by Kwon to substitute the material of the biodegradable polymer of Gonnelli with dextran, as taught by Kwon, because the substitution is a simple substitution that would yield the same predictable result of enabling delivery of an active ingredient (column 4, line 31-37 of Kwon which states any biocompatible material can serve as an SSP perforator that dissolves reasonably quickly to deliver the drug and is strong enough to pierce the skin) and to modify the active ingredient of Gonnelli to be a parathyroid hormone, as taught by Kwon, for the purpose of utilizing a suitable agent to treat a particular disease (column 9, line 37-46 of Kwon: wherein any drug or bioactive agent can be delivered using the SSP system for treatment and paragraph [0086] of Gonnelli which states any drug or other bioactive agents can be delivered using these devices).
In regard to claim 11,
Gonnelli discloses the array of claim 1, wherein the array achieves a skin penetration efficiency (paragraph [0004], [0033] and [0023]: wherein the skin is penetrated).
Gonnelli is silent as to wherein the array achieves a skin penetration efficiency of at least about 80%, at least about 90%, or at least about 95%. 
Kwon teaches skin penetration efficiency depends on properties like length of microprotrusions, dimension of microprotrusions, mechanical properties of microprotrusions, as well as speed of insertion and condition of the skin (column 4, line 16-23 of Kwon).

Response to Arguments
Applicant's arguments in regard to the rejection of claim 12 under 35 U.S.C. 112 filed 3/5/2021 have been fully considered but they are not persuasive. Applicant argues on page 8 of 11 that “The Examiner recommends alternative language to overcome the rejection” and “Applicant has incorporated this revised language in the presently amended form of claim 12”. However Applicant has not incorporated the revised language into claim 12 and therefore these arguments are not persuasive. 
Applicant's arguments in regard to the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 filed 3/5/2021 have been fully considered but they are not persuasive. Applicant argues on page 8 of 11 to page 9 of 11 that Gonnelli (U.S. PG publication 20040106904) describes microneedle arrays that require the presence of a drug reservoir for delivery of liquid drug through a hollow channel through the microneedle and exiting the microneedle through the distal tip opening in the needle. Applicant additionally argues that Gonnelli does not, and cannot, describe a second layer that does not comprise an active ingredient because the active ingredient of Gonnelli must pass through the base and proximal region via the hollow channel to reach the open distal tip of the microneedle. any active agent that is alleged by Applicant as being within the second layer (i.e. in view of Applicant's argument within the space/reservoir defined by the second layer) would no longer be in the space defined by the second layer once delivered to the user. The claims do not require the second layer to never come in contact with an active agent. Since the active agent is emptied from the space/reservoir defined by the second layer, when emptied the second layer would no longer contain the active agent in the space/reservoir defined by the second layer. Additionally as amended the active ingredient in the first layer is required 
Applicant argues on page 9 of 11 that Gonnelli contains a hollow channel for delivery of the liquid drug formation and that the microneedles of the presently claimed invention do not contain a hollow channel through the microneedle. Examiner notes this difference is not currently claimed and therefore the argument is not persuasive. The claims do not require solid microneedles.
Applicant argues on page 9 of 11 it is unclear how a hollow channel could be formed through the microneedle in view of the method of manufacture as described in the present specification. Claims 1-14 which are currently being examined do not require a method of manufacture and therefore this argument is not persuasive. 
Applicant argues on page 9 of 11 that Gonnelli does not describe a second layer that does not comprise an active ingredient. As stated above the claims require the second layer to not comprise the active ingredient which is within the first layer. The active ingredient in plug 130 provides a time release dose and the second layer identified below does not comprise the non-liquid active ingredient within plug 130 that provides the time release dose.
Applicant argues on page 10 of 11 that the combination of Gonnelli with Kwon (U.S. patent no 6945952) does not recuse the deficiently of Gonnelli and that if claim 1 is non-obvious, then it follows that all claims dependent from claim 1 must also be non-obvious. This argument is not found to be persuasive as Gonnelli teaches the limitations of claim 1 as supported above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783